PER CURIAM.
Edward K. Nelson appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief without prejudice on his 42 U.S.C. § 1988 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. See Nelson v. Parole & Probation Compact Administrators’ Ass’n, No. CA-03-670-3-13BD (D.S.C. filed Aug. 19, 2003 & entered Aug. 20, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED